Title: To James Madison from Alexander J. Dallas, 23 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        (Copy.)
                        Department of War 23. May 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the United States: That the appropriations for the subsistence, for the Quarter Masters Department, for Arsenals, Magazines &c, Maps and plans, forage of Rangers, and Camp Equippage of the Army of the united States for the years 1814 & 1815; are inadequate to the accomplishment of their objects; and that it has become necessary for the public Service, that a portion of the money appropriated for other branches of expenditure in the Department of war, be applied to the said appropriations as follows:
                    
                        
                            From Clothing to Subsistence
                            
                            $.500.000.00
                        
                        
                            From Indian Dept. to Qr. Mar. Dept.
                            $.250.000.00
                            
                        
                        
                              ”   Arming & Equipg. militia to Do.
                            150.000.00
                            400.000.00
                        
                        
                            From Arming & Equipping militia to be applied as follows
                            
                        
                        
                            To Arsenals & Magazines
                            $.3035.08.00
                            
                        
                        
                            To Maps, plans &c,
                            2250.85.00
                            
                        
                        
                            To forage for Rangers
                            3952.80.00
                            
                        
                        
                            To Subsistence
                            40761.27.00
                            50.000.00
                        
                        
                            From Contingencies to Camp Equipe.
                            200.000.00
                            
                        
                        
                              ”   Purchase of Artillery Horses to Do.
                            50.000.00
                            250.000.00
                        
                        
                            
                            
                            $1.200.000.00
                        
                    
                    All which is respectfully Submitted
                    
                        (Signed) A. J. Dallas.
                    
                 